Citation Nr: 1039182	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-17 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for syphilis, claimed as 
venereal disease.

2.  Entitlement to service connection for heart disease, status-
post coronary artery bypass graft and thoracic aortic aneurysm, 
to include as secondary to venereal disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1958 and March 1960.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims of entitlement to service connection for venereal disease 
and heart disease, status-post coronary artery bypass graft, 
thoracic aortic aneurysm, to include as secondary to venereal 
disease.  

The Veteran, by his May 2008 Substantive Appeal, asserted his 
right to be heard by the Board.  However, subsequent to 
communication between the RO and the Veteran in May 2008 and July 
2008, the Veteran reported that he would be unable to travel to 
the hearing location.  As such, the Veteran's request for a 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2010). 

The issue of entitlement to non-service-connected pension, raised 
by the Veteran's October 2008 statement, has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claims.

In April 2006, the Veteran submitted a signed a VA Form 21-4142, 
Authorization and Consent to Release Information to the VA, for 
two private treatment providers.  To date, it does not appear 
that the RO associated and obtained the Veteran's identified 
private treatment records with the claims file.  Because VA is on 
notice that there are additional records that may be applicable 
to the Veteran's claims and because these records may be of use 
in deciding the claims, these records are relevant and should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, at the time of the Veteran's February 2006 claim of 
entitlement to service connection for venereal disease, he 
reported that he was in receipt of Supplemental Security Income 
(SSI), based at least in part on his disabilities.  He also 
reported such in an undated letter received by the RO in October 
2008.  Although generally VA is not bound by that determination, 
it is pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  Because the decision of the Social 
Security Administration (SSA) and the records upon which the 
agency based its determination may be relevant to VA's 
adjudication of his pending claims, VA is obliged to attempt to 
obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

As to the Veteran's claim of entitlement to service connection 
for syphilis, claimed as venereal disease, the Board finds that a 
VA examination is in order to determine whether his syphilis is 
related to service, specifically to include any in-service 
venereal disease.  In this regard, the Board notes that the 
Veteran was treated in December 1958 for a penile chancroid, in 
June 1959 for gonorrhea, and in October 1959 for a penile rash.  
His service separation physical examination in February 1960 was 
specifically negative for venereal disease.  

As to the Veteran's claim of entitlement to heart disease, 
status-post coronary artery bypass graft and thoracic aortic 
aneurysm, to include as secondary to venereal disease, the Board 
finds that a VA examination is in order to determine whether such 
is related to syphilis, or to service, specifically to include 
any in-service venereal disease.  In this regard, the Board notes 
that the Veteran's service treatment records are silent for any 
cardiac complaints, treatment, or diagnoses.
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain and associate with the 
Veteran's claims file any private 
treatment records from the identified 
providers on his April 2006 VA Form 21-
4142, Authorization and Consent to Release 
Information to the VA.  Any and all 
responses, including negative responses, 
from any treatment provider must be 
properly documented in the claims file.

2.  Obtain and associate with the 
Veteran's claims file all relevant records 
maintained by the SSA related to his SSI 
claim, to include any medical records upon 
which SSA based its decision.  Any and all 
responses, including negative responses, 
from the SSA must be properly documented 
in the claims file.  

3.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his syphilis and heart disease, status-
post coronary artery bypass graft and 
thoracic aortic aneurysm.  The examiner 
must opine as to whether it is at least 
as likely as not (at least a 50 percent 
probability) that the Veteran's syphilis 
was incurred in service, or is otherwise 
related to service, specifically to 
include his in-service venereal disease.

The examiner must also opine as to whether 
it is at least as likely as not (at 
least a 50 percent probability) that the 
Veteran's heart disease, status-post 
coronary artery bypass graft and thoracic 
aortic aneurysm, is related to his 
syphilis, or was incurred in service, or 
is otherwise related to service, 
specifically to include his in-service 
treatment for venereal disease.  

The claims file should be made available 
to the examiner for review in conjunction 
with the opinions and examination, and the 
examiner should note such review.  

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination findings, 
historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to the scheduled 
examination.

4.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claim of 
entitlement to service connection for 
syphilis and heart disease, status-post 
coronary artery bypass graft and thoracic 
aortic aneurysm, to include as secondary 
to venereal disease, considering any 
additional evidence added to the record.  
If the action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return the 
case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

